Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The following Final office action is in response to applicant’s amendments and arguments/Remarks filed on 11/09/2021 
	Claim status:
	Canceled [previously] claims: 2 and 7-9.
	Amended claims: 1, 6, 10, and 12.
	Pending claims: 1, 3-6 and 10-20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 3-6 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
 	 When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
	Analysis based on the new 2019 Patent Eligibility Guidance (2019 PEG).
	Claims 1, 3-6 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	 [Step-1] The claims are directed to a method/system, which are a statutory category of invention.
	Claim 1 (exemplary) recites a series of steps for managing accounts with fund allocation options and priority. 
	[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
	Prong One
	Claim 1 recites the limitations of 
 	Identifying, by the allocation management … funds to be allocated; 
	parsing, by a profiling .., invoice data to identify invoice payment information, wherein the invoice data comprises paper and electronic documents;

	determining, by the allocation management circuit, that an allocation of funds is triggered based on the parsed invoice data, wherein the determination comprises identifying an indication in the parsed data that an expense is due within a predetermined amount of time; 
	providing, by a user management circuit, information to a user device associated with a user, the information comprising a graphical user interface; 
	responsive to detection of the potential account, presenting on the graphical user…, by the user management …, a selectable input to confirm the detected potential account; 
	receiving, via  the graphical user…, a user provided selection of the selectable input confirming the detected potential account; 
	responsive to receiving the selection of the selectable input confirming the detected potential account, generating a projected account corresponding to the detected potential account; 
	presenting, by the user management … on the graphical user…, a selectable object for setting a priority rank for the projected account, wherein the selectable object is a slider feature and wherein the priority rank for the projected account is selectable from a range of priority rankings; 
	receiving, via the graphical user …, a user specified  priority rank setting for the projected account;
the determination that an allocation of funds is triggered, a priority for the pending account for the payee and a priority for the projected account, wherein determining the allocation for the funds comprises: 
	determining, by the profile …, a priority score for the payee; 
	determining, by the profile  …, a priority score for the pending account for the payee by, at least in part, assigning points to the priority score for the pending account for the payee based on the priority score for the payee; 
	parsing, by the profile …, the invoice data to identify an amount of the projected account; 
	determining, by the allocation management …, a cost of delayed payment of the projected account; 
	updating, by the allocation management …, the priority score for the projected account based on the received priority rank setting and the cost of delayed payment of the projected account; 
	comparing the priority score for the pending account and the updated priority score for the projected account to a reference threshold; and 
	assigning an allocation priority based on the comparing the priority score for the pending account and the updated priority score for the projected account to the reference threshold; -2-
4841-4028-3588.2Atty. Dkt. No. 052873-1015 	receiving, via the graphical user …, a user provided input indicating that the priority of the pending account for the payee is a must-pay priority; 
pending account for the payee to the must-pay priority, wherein setting the priority to the must-pay priority supersedes the allocation priority; 
	presenting, by the user management circuit on the graphical user interface, a notification for approval; 
	receiving, by the transaction management … responsive to the notification for approval, a user-provided approval for the allocation of funds comprising a security credential associated with the user, wherein the security credential is verified by the account management system according to a security protocol;
	Implementing, by the management…, based on the received approval for the allocation of funds, the allocation for the funds, wherein implementing the allocation for the funds comprises automatically transferring funds to the pending account of the payee in accordance with the must-pay priority in lieu of transferring funds to the projected account; and 
	presenting, by the user management … on the graphical user interface based on the automatic transferring of funds to the pending account for the payee, a notification of resolution of the allocation of funds.

	The claimed method/system/machine simply describes series of steps for managing accounts with fund allocation options and priority. 
	These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting circuits, interfaces, management circuits and computer network 
	Prong Two
	Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using circuits, interfaces, management circuits and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
	[Step-2B] 
	Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
	Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea and, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 10 and 15.  
	Furthermore, the dependent claims 3-6, 11-14 and 16-20 do not resolve the issues raised in the independent claims. Claims 3-6, 11-14 and 16-20 are directed towards using priority for the projected account for the payee to a reference threshold and allocating funds to the account having the highest of the first priority score and the second priority score. These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under the same rationale. Accordingly, the dependent claims 3-6, 11-14 and 16-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  




Response to Arguments
	Applicant's arguments filed on 11/09/2021 have been fully considered related to 101 rejection and they are deemed to be non-persuasive:
	Applicant's arguments are similar to previous arguments already submitted and addressed in last office action. Examiner incorporates herein the response to arguments mailed on March15, 2021. 
Applicant argues further in substance that "The claims are Not Directed to an Abstract Idea and The claims Recite” Significantly More" than abstract idea. 
	Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance (2019-PEG).
	Claims 1, 3-6, 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

	
	Applicant argued [Remarks pages 17-18] in substance that, “… If a claim is based on or involves an abstract idea, but does not recite it, then the claim is not directed to an abstract idea. (MPEP 2106.04(a)(1)(1).) “Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations.” (2019 PEG ILC.1.)
	“The present claims recite a specific system including a graphical user interface that cannot be performed by the human mind alone. In particular, and for example, amended independent claim 1 recites, among other elements, “determining . . . that an allocation of funds is triggered based on the parsed invoice data, wherein the determination comprises identifying an indication in the parsed data…” …”The recitation of ‘graphical user interface’ and the recitation of various method steps directed to “presenting” a selectable input “on the graphical user interface”…Amended independent claim 1 does not recite an abstract ides and is thus patent eligible”

	In response: The Examiner respectfully disagrees with applicant’s assertions.
	A method for managing accounts using an account management system comprising an allocation and transaction management circuit for online invoice data, fund transfer  and payments with “graphical user interface” is akin to the abstract idea subject matter grouping of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions’). As such, the claims include an abstract idea. The specific limitations of the invention are (a) identified to encompass the abstract idea include: (identifying funds to be allocated…parsing invoice payment information…providing a graphical user interface …determining allocation of funds…assigning allocation priority…presenting a notification of approval…and resolution of the allocation of funds).  As stated above, this abstract idea falls into the (b) subject matter grouping of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions’). Therefore, Applicant’s arguments directed to the abstract idea grouping of Mental Steps does not apply to the claims and is not persuasive. 
	
	Applicant further argued {Remarks page 18-20] that “Even if the Examiner finds that the claims are directed to a judicial exception in Prong 1, Applicant respectfully submits that the claims integrate…judicial exception”. …Further still, amended independent claim 1 provides for an improved graphical user interface that includes a” selectable object for setting a priority rank…”… recite a technological solution for facilitating the optimization…:  ‘Accordingly a practical application”.
	In response: The Examiner disagrees.
	Applicant argues that  
The instant recited claims including additional elements (i.e. “  identifying funds to be allocated…parsing invoice payment information…providing a graphical user interface …determining allocation of funds…assigning allocation priority…presenting a notification of approval…and resolution of the allocation of funds  ”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification para [0017]: processor, memory, instructions for implementing management of a financial account, storage medium, and electrical communication) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Applicant’s argument that the claim limitations recite an ordered combination is not persuasive since the elements do nothing more than what each individual element does.  The alleged improvement management of accounts and a graphical user interface use the processor and graphical user interface as tools to carry out the abstract idea and does not improve the graphical user interface. Applicant’s argument that the claim provides an improved account management of accounts further reinforces that Applicant’s claim is an improvement to the abstract idea only.  Therefore, the claims are directed to an abstract idea.

 
	In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101. 
	Moreover, Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself.
	A generic recitation of a computer processor performing its generic computer functions does not make the claims less abstract. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related or economic problem. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 
	The Examiner notes that the graphical user interface in the claim is only used to receive information, there is nothing directed to the improvement of the user interface itself. In the instant case, the claims’ invocation of processors and circuits does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, or database components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed management of accounts and allocating funds “on a set of generic computer components”. Bascom, 2016 WL 3514158, at *6–7.
	Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and a graphical user interface. The Courts have repeatedly held that such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. BuySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48. 
	Lastly, dependent claims do not resolve the issues raised in the independent claims. The dependent claims do not add limitations that meaningfully limit the abstract idea. The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. The claims merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic processor to merely carry out the abstract idea itself. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. Accordingly, claims 1, 3-6, and 10-20 are rejected as ineligible for patenting under 35 U.S.C. 101.
	For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure
	1. Quillian (US 2015/0178835 A1) discloses Supply Chain Finance System.
	2. Laracey (US 2013/0246203 A1) discloses Payment processing Systems.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@uspto.gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




      /HATEM M ALI/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, 
Art Unit 3691